Exhibit A CERAGON NETWORKS’® FOURTH QUARTER AND YEAR-END 2 RELEASE ON FEBRUARY 1, 2010 TEL AVIV, Israel, January 5, 2010 - Ceragon Networks Ltd. (NASDAQ & TASE: CRNT), the provider of high-capacity, LTE/4G-ready wireless backhaul networks, provides today details of the conference call for fourth quarter and year-end 2009 financial results. The Company plans to issue a press release announcing its results during pre-market hours on Monday, February 1, 2010. A conference call will follow, beginning at 9:00 a.m. EDT. Investors are invited to join the
